dissenting OPINION
Cline, Judge:
I regret that I cannot concur with the decision of my associates.
The merchandise herein was appraised at more than 100 per centum of the entered value, resulting in an automatic forfeiture. It appears from the record that the forfeiture was remitted and the merchandise exported under customs supervision. Thereafter, an appeal for reappraisement which had been filed by the importer was abandoned. While it is claimed that the merchandise was imported in order to make a test case, such a test was never made since the merchandise was exported.
*317Jack Abramson, who testified on behalf of the petitioner, stated that he seemed to know something about the shipment, but admitted later that he did not handle this transaction. When asked as to what inquiry his company made as to proper market value, he stated, “We seemed to have heard that the price offered to us at 3.90 was more or less the price offered to all, or most all other people in the trade.” [Emphasis supplied.] He believed their attorney tried to get some information from the customs in regard to value, but did not get any different information. He stated on direct examination that he believed his office discussed the case with customs officials, but admitted later that he did not know whether he himself did; that it might have been another gentleman. As to ascertaining value, he said on cross-examination that his firm checked with the market of supply, the manufacturers, and also found that the same price was being quoted through other houses in the trade. He then stated that a Mr. Kitley in his firm handled the transaction but that he had been out of town and he (the witness) did not know whether he was in the office that day.
Since there was an advance of more than 100 per centum over the entered value, there was a presumption of fraud, and the burden of proof was on the claimant to rebut the same. (Tariff Act of 1930, section 489.) The issue in this ease is the good faith of the entrant and lack of knowledge of the true value of the merchandise cannot be accepted as a reason for the remission of additional duties. United States v. H. S. Dorf & Co. of Pa., Inc., 36 C. C. P. A. 29, C. A. D. 392 (rehearing denied). The evidence in this case does not establish that the importer believed- in its values and intended to make a test case. According to the testimony, the entered value was based on what the company seemed to have heard was more or less the price offered to all or most people. Under such circumstances, a reasonable and prudent man would have questioned the values and sought information as to their correctness. Wolf & Co. v. United States, 13 Ct. Cust. Appls. 589, T. D. 41453; Finsilver, Still & Moss v. United States, 13 Ct. Cust. Appls. 332, T. D. 41250; R. W. Gresham v. United States, 27 C. C. P. A. 106, C. A. D. 70. In Kachurin Drug Co. v. United States, 26 C. C. P. A. 356, C. A. D. 41, the court said:
The question presented here and to the trial court is not to be considered in the form in which the appellant states it. It is not a question as to whether the record affirmatively shows that appellant entered the goods in bad faith, but the question is whether or not it has met its burden of proving to the trial court that in making the entries such good faith was exercised as is required by the statute.
The evidence in this case does not meet this test. Accordingly, the petition should be denied.